Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is indefinite because it is unclear what is meant by “a cleaning solution delivery module independently disposed on or disposed on” and “a liquid delivering unit independently disposed on or disposed on”.  Specifically, what’s the difference between “independently disposed on” and “disposed on”.  It is unclear whether applicant intends “independently disposed or disposed on”.  If applicant were to amend, the examiner argues that it is unclear what applicant means by independently disposed? Claim 17 is further indefinite because the claim fails to recite a positive step of cleaning the object by spraying the cleaning solution and cleaning the object with the cleaning module.  The examiner argues that claim 17 includes apparatus limitations directed to “configured” to perform a function, but the method steps fail to recite the specific function being performed.  Specifically, the processing steps fail to positively recite a step of spraying the cleaning solution unto the object by the spraying unit.  The 
Response to Arguments
The rejection of the claims, as being unpatentable over Kondo et al. is withdrawn in view of the newly amended claims. Applicant’s arguments directed to the transfer module being disposed under the cleaning module and the cleaning solution delivering module are not persuasive because they are not commensurate in scope with the instantly claimed invention.    Applicant further argues that Kondo fails to teach spraying the rinse liquid onto the substrate or disposing the transfer module only on one side of the cleaning tank. Applicant’s arguments are unpersuasive as it’s not commensurate in scope with the instantly claimed invention. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mikhaylichenko et al. and Shipley et al. teach providing cleaning fluid to the brush. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc